Citation Nr: 0427096	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date of service 
connection than April 4, 1991, for cervical spine stenosis 
with degenerative disc disease status post-fusion, C4-6 
vertebrae.  

2.  Entitlement to service connection for abdominal aortic 
aneurysm secondary to service-connected hypertension or 
secondary to service-connected lumbar herniated nucleus 
pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1946 to January 
1947.

This appeal is from October 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO).  The former denied 
service connection for an abdominal aortic aneurysm (AAA); 
the latter implemented a June 1999 Board of Veterans' Appeals 
(Board) decision granting service connection for cervical 
spine disability by assigning April 4, 1991, as the effective 
date of service connection.  

Historically, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims) 
(Court) vacated the parts of an October 1996 Board decision 
that denied service connection for a cervical spine disorder; 
that limited a granted of increased rating for lumbar 
herniated nucleus pulosus (HNP) to 60 percent and no higher; 
and denied a total rating based individual unemployability 
due to service-connected disabilities (TDIU).  The Board 
remanded the claims at issue in September 1997.  While the 
case was on appeal, the RO granted TDIU in March 1998.  The 
Board granted service connection for the cervical spine in 
June 1999; the July 1999 rating decision implemented the 
Board decision, establishing April 4, 1991, as the effective 
date for service connection for the cervical spine and for 
TDIU, which constituted an earlier effective date for TDIU 
than had initially been established by the March 1998 rating 
decision.

The veteran testified at a hearing in August 2003 before the 
undersigned acting Veterans Law Judge, who the Chairman of 
the Board designated to conduct the hearing and decide the 
appeal.  38 U.S.C.A. § 7107 (West 2002).


The issue of secondary service connection for AAA is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In May 1986, VA construed an April 28, 1986, VA x-ray 
report as a claim for service connection for a cervical spine 
condition and denied service connection for cervical stenosis 
and degenerative disc disease by finding them not service 
connected.

2.  VA did not notify the veteran of the adverse May 1986 
determination that degenerative cervical stenosis was not 
service connected.

3.  An April 1994 rating decision adjudicated the cervical 
spine claim as subject to a prior final decision.

4.  The Board of Veterans' Appeal granted service connection 
for a cervical spine condition in June 1999.


CONCLUSION OF LAW

1.  The veteran made an informal claim for service connection 
for a cervical spine disorder on April 28, 1986.  38 C.F.R. 
§§ 3.155, 3.157, 3.160(a), (e) (2003).

2.  The April 28, 1986, informal claim for service connection 
for a cervical spine disorder remained pending until the 
rendered final by the July 1999 rating decision implementing 
the Board's June 1999 grant of service connection for a 
cervical spine disorder in June 1999.  38 C.F.R. § 3.160(c), 
(d) (2003).

3.  The effective date of service connection for cervical 
spine stenosis with degenerative disc disease status post-
fusion, C4-6 vertebrae is April 28, 1986.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 
(a)(2)(i) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

By letter of April 2003, VA notified the veteran of evidence 
and information necessary to substantiate his claim and 
informed him which information and evidence, if any, he must 
provide VA and which information and evidence, if any, VA 
would attempt to obtain on his.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2003).  The veteran responded that month 
with a declaration that there is no more evidence to obtain 
for his case.  Whereas the instant decision constitutes a 
complete grant of the benefits considered, any question 
whether VA complied with the VCAA in this case is moot.

II.  Effective Date

When the RO granted service connection for the cervical spine 
conditions in July 1999, it apparently determined that a VA 
outpatient record of April 4, 1991, was an informal claim for 
service connection.  This can be inferred by seeing the 
procedural posture in the context of the veteran's claim as 
he prosecuted it in 1991.

The veteran raised the matter of the cervical spine condition 
in a statement written on a VA Form 1-9 (Appeal to Board of 
Veterans Appeals) received May 16, 1991.  He stated his 
intent to reopen his claim "on the appeal basis and asking 
for 100% disability."  He stated that he had been trying to 
get his "disability pension [sic] increased since September 
9, 1985, due to increased pain in the lower back and neck."  
He reported his cervical spine problems and then-pending 
surgery.

There are several salient points to note about the veteran's 
statement.  First, the Board had denied an increased rating 
in an April 16, 1991, decision.  Thus, the May 1991 statement 
was not an appeal for increased rating for his lumbar spine 
condition.  There was no pending rating action regarding the 
schedular rating of his HNP that he could have been 
appealing.  Second, he apparently included his cervical spine 
condition in his application for a total rating, from which 
the claim for service connection must be inferred.  Thus, in 
July 1999, when VA determined the effective date of service 
connection, it apparently made the correct conclusion of law 
that the veteran had filed an informal claim to reopen his 
claim for disability compensation, 38 C.F.R. §§ 3.155, 3.157, 
3.160(e) (2003).

The April 4, 1991, effective date of service connection would 
be legally correct, if it were factually correct.  As the 
Board noted in the unvacated introduction to its October 1996 
decision, VA had previously adjudicated the question of 
entitlement to service connection for the veteran's cervical 
spine disorder, and that adjudication never became final.  
The veteran had not explicitly claimed entitlement to service 
connection for cervical spine disorders when VA found them 
not service connected.  VA determined in April 1994, that the 
veteran was subject to the burden of producing new and 
material evidence to reopen a claim for service connection 
for cervical spine disorders, see 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003), and VA denied the claim 
for failure to produce new and material evidence.

As in May 1991, the veteran was seeking increased disability 
compensation for his service-connected lumbar disorder in 
September 1985.  VA adjudicated the claim in May 1986.  The 
evidence under review included a VA examination for 
compensation purposes.  An x-ray of April 28, 1986, study 
found degenerative cervical spondylosis.  The May 1986 rating 
decision discussed whether there was a relationship between 
the cervical and lumbar pathologies, finding there was none.  
The rating decision listed degenerative cervical spondylosis 
in a list of nonservice-connected conditions.  VA notified 
the veteran by letter of June 6, 1986, of determinations made 
by the May 1986 rating decision, providing his appellate 
rights with the letter.  The letter omitted mention of the 
adverse determination regarding degenerative cervical 
spondylosis.

A rating decision cannot become final until VA has made 
effective notice, and the amount of time provided to appeal 
has elapsed after VA gives notice of the adverse decision.  
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  VA inferred an 
informal claim for service connection for cervical spine 
disorder from the April 28, 1986, VA medical report.  
38 C.F.R. §§ 3.155, 3.157 (2003).

VA will, consistently, construe the April 28, 1986, VA 
medical report as an informal claim for service connection 
for cervical spine disorders.  The informal claim adjudicated 
in May 1986 was pending, 38 C.F.R. § 3.160(c) (2003), and was 
not finally adjudicated until the July 1999 rating decision 
implemented the June 1999 Board allowance.  38 C.F.R. 
§ 3.160(d) (2003).  

The effective date of a claim for service connection, or of a 
claim to reopen a claim is, according to the facts found, the 
date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400, 3.400(b)(2)(i), (r) (2003).  The Board determined 
in June 1999 that the veteran's cervical spine disorder was 
incurred in service.  Therefore, as a matter of law, 
entitlement arose before the date of the claim.  Thus, the 
date of the claim was later than the date entitlement arose.  
The date of the claim is the correct effective date for 
service connection of cervical spine stenosis with 
degenerative disc disease status post-fusion, C4-6 vertebrae.  
The date of the claim was April 28, 1986.  The effective date 
of service connection is April 28, 1986.


ORDER

An effective date of service connection for cervical spine 
stenosis with degenerative disc disease status post-fusion, 
C4-6 vertebrae of April 28, 1986, is granted.


REMAND

VA has not discharged its obligation to obtain the medical 
opinions necessary to decide the veteran's claim for 
secondary service connection for AAA.  38 C.F.R. 
§ 3.159(c)(4) (2003).  VA has not obtained a medical opinion 
on whether there is a relationship between the veteran's 
service-connected hypertension and his AAA.  

The veteran asserts that disability associated with his AAA 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Specifically, he has asserted that AAA is caused or 
aggravated by his service-connected HNP, or, alternatively, 
by his hypertension, which is service connected secondary to 
his service-connected HNP.

In April 1998, VA examined the veteran.  The examiner 
provided an opinion on whether there was any relationship 
between the veteran's AAA and his lumbar spine condition.  
The examiner's instructions were specifically to report on 
the relationship between the AAA and the service-connected 
low back condition.  The examiner did not include an opinion 
on whether there is a relationship between the veteran's 
hypertension and his AAA.  An outpatient record of August 10, 
1999, noted the veteran's request for such an opinion, but 
there is no record that such an opinion was given him.  An 
examination to obtain such an opinion is necessary.  
38 C.F.R. § 3.159(c)(4) (2003).

Also, it appears from the veteran's August 2003 hearing 
testimony, transcript page 6, that he has had VA surgical 
repair of the aneurysm.  He did not say when.  The most 
recent medical evidence of record is from May 2000.  His 
medical records in the claims file must be updated.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide 
information and any release necessary to 
obtain medical records pertinent to his 
abdominal aortic aneurysm since May 2000, 
and obtain relevant medical records.  
Associate any information obtained with 
the claims file.

2.  Schedule the veteran for a VA 
vascular examination determine the 
current status of the veteran's AAA, 
including whether there are post-
operative residuals of surgical treatment 
of the aneurysm, and to obtain a medical 
opinion whether it is less than, equal 
to, or greater than 50 percent probable 
that the veteran's hypertension caused or 
aggravated his AAA or any post-operative 
residuals.  If the examiner finds there 
is a 50 percent or greater probability 
that hypertension aggravated the aneurysm 
but did not cause it, the report must 
include either an opinion of the amount 
of additional disability from the 
aneurysm results from the hypertension, 
or an explanation why the examiner cannot 
made such a differentiation.  Provide the 
examiner with the claims file for review 
in connection with the examination.

3.  Readjudicate the claim for service 
connection for AAA as secondary to the 
veteran's lumbar disability and as 
secondary to his hypertension.  If the 
claim is not allowed, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHEULER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



